               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                   Plaintiff,                           4:18-CR-3124

vs.
                                                           ORDER
MANUEL SANCHEZ,

                   Defendant.


      IT IS ORDERED:


      1.    The Request for Transcript (Non-Party) (filing 63) is
            granted.


      2.    The Clerk's Office shall mail a copy of this order to the party
            requesting the transcript.


      3.    The requestor shall be responsible for the cost of the
            transcript.


      Dated this 3rd day of April, 2019.


                                           BY THE COURT:



                                           John M. Gerrard
                                           Chief United States District Judge
